Per Curiam:

We regard it as extremely well settled that a writ of certiorari will not lie to the corporation of the' city of New York to correct alleged errors of the board of assessors, or the board of revision and correction of assessments. That writ should be directed to the board having the matter in charge at the time it issues from the court. (The People ex rel. Vanderpoel v. The Mayor, MSS. opinion, May General Term ; Bogart v. The Mayor, 7 Cow., 158 ; The People ex rel. Law v. The Commissioners of Taxes, 9 Hun, 612 ; Tone v. The Mayor, 70 N. Y., 165 ; Maxmilian v. The Mayor, 62 id., 164.)
The principle running through the cases above cited seems to us so strongly entrenched in authority as not to be disturbed except by a court of last resort. The return made by the corporation presents this question, and compels us, in our judgment, to deny the motion for an amended return.
Motion denied, with ten dollars costs.
Present — Davis, P. J.; Brady and Barrett, JJ.
Motion denied, with ten dollars costs.